Case 1:20-cv-01489-AT Document 25 Filed 04/14/20 Page 1 of 2

DECLARATION OF SAVANAH KITE
My name is Savanah Kite and I am over the age of 18 and fully competent to make
this declaration. Under penalty of perjury, I declare the following:
1. Iam aregistered Georgia voter and resident in Chatham County.
2. Tama United States citizen and am 32 years old. I have not been declared
mentally incompetent by a judge, and I am not currently serving a sentence for a
felony conviction.
3. I want to vote by mail this year because of the COVID pandemic. I am at
especially heightened risk because I have to take immunosuppressants. That’s why
I self-quarantined even before it became mandatory.
4. I do not want to use my own postage, which I paid for, just to vote.
5.  COVID has impacted me financially. I am a family therapist. Because of
COVID, people are not leaving their homes which means my intake rate is much
lower. Doing intake remotely raises a host of problems, including identity
verification and privacy concerns.
6. My wife was working for a grocery store three months ago and was laid off.
She managed to get a new job at a grocery store. This meant we were without

health insurance for about two months.
Case 1:20-cv-01489-AT Document 25 Filed 04/14/20 Page 2 of 2

7. My wife works 40 hours a week at a grocery store, and works part-time for
my office doing intake maybe about 10 hours a week. On top of all this, she is
going to school.

8. My wife and | are struggling financially. We’ve been kind of poor for a long
time, just kind of working our way. Spending $10 for a book of stamps is certainly
possible I guess, but it still has a noticeable impact on our other expenses. We’re
pretty frugal, so for instance when we do go out to eat, we will split one entrée
because it’s cheaper that way, even if the entrée is $10. We look for sales at the
grocery store which is pretty much where we spend most of our money.

9. We have stamps to use for the upcoming elections. We buy stamps at the
True Value hardware store. If we did not have stamps right now, we would not feel
comfortable going to True Value in the midst of a pandemic.

10. We use stamps occasionally, mainly for Christmas cards and tax payments
that require sending in a check.

11. We do not have one of those scales that tells you how much postage to use.
12. We do have a printer though it is unreliable.

I declare under penalty of perjury that the forgoing is true and correct.

Samal, We

Savanah Kite

- 4 {tH [2082

ate

 
